Title: To Benjamin Franklin from John Perkins, 12 March 1770
From: Perkins, John
To: Franklin, Benjamin


Sir.
Boston March 12th. 1770
When I imagin myself possess’d of any new Thought I think it, in the first place, due to your Inspection and accordingly have inclos’d my Conjectures on the Caudae Cometive; to gether with the small Tract on Epidemic Colds.
I confess there is something unnatural in phylosophic Speculations at a Time when the Nation is involv’d in such Disorder and Confusion; and in accosting you with them in the midst of your weighty Employments, the businesses of State; in which you are so much needed; but Gratitude for very many Favours would not suffer me to be any longer Silent: They are too many for me to enumerate; the many former ones, and the latter of the Thermometer; Your Effigies; and Collection of Papers; together with the honour you have done some of my Thoughts; Of all which I retain the most gratefull Sense. Sincerely wishing you all that may render Life most happy, and desireable, I am Sir Your most obliged, most obedient and Humble Servant
John Perkins
Dr: Franklin
